          Case 2:20-cv-01367-APG-DJA Document 6 Filed 07/29/20 Page 1 of 2



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    CHICAGO TITLE INSURANCE COMPANY
8                                 UNITED STATES DISTRICT COURT
9                                         DISTRICT OF NEVADA
10    U.S. BANK, NATIONAL ASSOCIATION,                      Case No.: 2:20-cv-01367-APG-DJA
11                           Plaintiff,                     CERTIFICATE OF INTERESTED
                                                            PARTIES PER LOCAL RULE 7.1-1
12                    vs.
13    FIDELITY NATIONAL TITLE GROUP,
      INC., et al.,
14
                             Defendants.
15
              TO THE ABOVE CAPTIONED COURT, ALL PARTIES AND THEIR
16
     ATTORNEYS OF RECORD:
17
              The undersigned attorneys of record for defendant Chicago Title Insurance Company
18
     (“Chicago Title”) certify that the following entities may have a direct, pecuniary interest in the
19
     outcome of this case:
20
              1.     Chicago Title.
21
              2.     Defendant Fidelity National Title Group, Inc. (parent of Chicago Title Insurance
22
                     Company).
23
              3.     FNTG Holdings, LLC (parent of Fidelity National Title Group, Inc.).
24
     //
25
     //
26
     //
27
     //
28

                                                        i
                      CERTIFICATE OF INTERESTED PARTIES PER LOCAL RULE 7.1-1
      Case 2:20-cv-01367-APG-DJA Document 6 Filed 07/29/20 Page 2 of 2



1           4.      Fidelity National Financial, Inc. (parent of FNTG Holdings, LLC).
2           These representations are made to enable judges of the Court to evaluate possible
3    disqualifications or recusal.
4

5                                                 Respectfully submitted,
6    Dated: July 29, 2020                         EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
7

8                                                 By:    /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
9                                                       Attorneys for Defendant
                                                        CHICAGO TITLE INSURANCE COMPANY
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     ii
                      CERTIFICATE OF INTERESTED PARTIES PER LOCAL RULE 7.1-1
